Citation Nr: 1100618	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to an initial compensable rating for status post, 
right foot sesamoid fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In September 2010, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for residuals of 
a left ankle sprain and for an initial compensable rating for 
status post right foot sesamoid fracture are being remanded and 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for hypertensive vascular 
disease, claimed as hyperlipidemia.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
denial of service connection for hypertensive vascular disease, 
claimed as hyperlipidemia, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 7105.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or 
his authorized representative.  38 C.F.R. § 20.204(a).

By a September 2006 rating decision, the RO denied service 
connection for hyperlipidemia.  In December 2006, the Veteran 
filed a timely notice of disagreement.  In September 2007, the RO 
issued a statement of the case.  Thereafter, in October 2007, the 
Veteran perfected an appeal of, among other things, the denial of 
service connection for hyperlipidemia.  38 C.F.R. § 20.202.  

At the Board hearing in September 2010 and in a written statement 
dated the same, the Veteran said that he wished to withdraw his 
appeal of the denial of service connection for hypertensive 
vascular disease, claimed as hyperlipidemia.  This is sufficient 
to withdraw this issue on appeal. 38 C.F.R. § 20.204(b)(1).  As a 
result, no allegation of error of fact or law remains before the 
Board for consideration with regard to that issue.  38 C.F.R. 
§ 20.204(c).  Accordingly, the Board does not have jurisdiction 
to review the appeal as to the issue of entitlement to service 
connection for hypertensive vascular disease, claimed as 
hyperlipidemia.


ORDER

The appeal of the denial of service connection for a hypertensive 
vascular disability, claimed as hyperlipidemia, is dismissed.




REMAND

Residuals of Left Ankle Sprain

The Veteran's service treatment records show that he injured his 
left ankle in 2003 and was assessed in service as having a left 
ankle sprain.  In denying the Veteran's claim of entitlement to 
service connection for a left ankle disability in September 2006, 
the RO acknowledged that the Veteran had sprained his left ankle 
in service, but found that he had no residual disability.  At the 
time this decision was rendered, there was on file a July 2006 
QTC examination report containing a diagnosis of left ankle 
sprain, resolved.  

The Court of Appeals for Veterans Claims has held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In 
this regard, VA outpatient records have since been added to the 
claims file which suggest that the Veteran presently has left 
ankle sprain residuals.  In this regard, a February 2007 VA 
urgent care record relays the Veteran's history of injuring his 
left ankle in service and assesses him as having a likely 
ligament tear of the left ankle that had not completely healed 
and was reaggravated by sports.  In January 2009, the Veteran was 
assessed at a VA outpatient clinic as having chronic left ankle 
pain since injuries in 2003 worsening with activity and recent 
worsening with increased activity, likely aggravated old 
injuries.  In March 2009, he was assessed at a VA outpatient 
clinic as having left ankle sprain with residual pain.  In 
addition, the Veteran testified in September 2010 that shortly 
after service, in 2005, he was found to have bone spurs in his 
left foot.  

While as noted above, the possibility of left ankle sprain 
residuals is shown by the evidence of record, further medical 
clarification is necessary for a proper assessment of this claim.  
38 U.S.C.A. § 5103A.  As such, this issue must be remanded in 
order to schedule the Veteran for a VA examination to determine 
the nature and etiology of the Veteran's current left ankle 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion or 
ordering a medical examination).    

Status Post Right Foot Sesamoid Fracture

The Veteran underwent a recent QTC examination for his service-
connected status post right foot sesamoid fracture in September 
2009.  With respect to this examination, the Veteran has 
questioned the adequacy of the examination report by asserting in 
October 2009 that the examination lasted only 20 minutes, the 
examiner did not thoroughly examine his right foot, and the 
examiner did not consider a questionnaire he completed in 
conjunction with the examination with respect to his right foot 
symptomatology.  While the Board will not comment on the adequacy 
of the September 2009 VA examination report at this time, it does 
find that the Veteran should be afforded a new examination in 
light of his September 2010 hearing testimony that that this 
disability has worsened.  More specifically, the Veteran 
testified that he is moving toward surgery and had until 
"October" to decide whether or not to have surgery  He added 
that depending on the first surgery, he may have to have follow-
up surgery.  

The VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the 
veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.  

Moreover, it appears that there are missing VA medical records 
that must be obtained.  In this regard, the Veteran testified in 
September 2010 that he began receiving treatment for his right 
foot disability at the VA medical center (VAMC) in Fresno in June 
or July, and that a recent exam and x-ray done at that facility 
revealed that his right foot bone presently had three fractures 
rather than two.  A review of the claims file reveals that there 
are no VA treatment records on file that are dated after August 
2009.  Accordingly, an attempt should be made to obtain the 
identified outstanding treatment records from the VAMC in Fresno 
from June 2010 to present.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent outstanding medical 
and surgical records from the VAMC in Fresno, 
California, regarding treatment for the 
Veteran's right foot and left ankle from June 
2010 to present.  Any additional evidence 
received should be associated with the claims 
file.  Thereafter, following the receipt of 
any additional evidence, schedule the Veteran 
for the VA examinations noted below.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
left ankle disability, to include as 
residuals of the 2003 inservice left ankle 
sprain.  All necessary tests should be 
conducted.  The claims file must be sent to 
the examiner for review.  The examiner should 
first identify any current left ankle 
disability or disabilities.  Then, the 
examiner should indicate whether it is as 
least as likely as not (50 percent 
probability or more) that such 
disability(residuals) is(are) related to the 
Veteran's in-service left ankle sprain or 
anything else in service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, and 
injuries; and that his reports must be taken 
into account in formulating the requested 
opinions.

3.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected status post right foot 
sesamoid fracture.  The claims file must be 
sent to the examiner for review.  All 
necessary tests, to include range of motion 
studies, should be conducted.  The examiner 
is also requested to address the presence and 
extent of any painful motion, functional loss 
due to pain, additional disability during 
flare-ups, weakness, excess fatigability, and 
incoordination. 

4.  After completion of the above, 
readjudicate the claims on appeal.  If any 
claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if otherwise 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


